DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 07/06/2022 have been fully considered but they are not persuasive.
Applicant argues that the amendment would overcome the Double Patent Rejection (see page 6).
Examiner disagrees:
The Double Patent Rejection is maintained see details below.
Applicant argues that the references Aoki et al [US 2014/0285385 A1] in view of Noori et al [US 2017/0309991 A1] does not teach or discloses “An antenna device, comprising: a display; a rear cover; a frame enclosing a space formed between the display and the rear cover; an array antenna comprising at least one radiation element; an antenna substrate having a first side on which the array antenna is disposed; and a radio frequency integrated circuit (RFIC) coupled to a second side of the antenna substrate, wherein the first side of the antenna substrate is disposed to face a side of the frame between the display and the rear cover, and wherein the frame is separated by a predetermined distance from the antenna substrate.”(see page 6-8).
Examiner disagrees:
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Aiki et al [US 2007/0309991 A1] is cited as newly prior art.
In regards to claim 1, Aoki discloses an antenna device (Fig. 1a, 100), comprising:
a display (Fig. 1, 111); a rear cover (Fig. 1a-b, see annotations below);
[AltContent: textbox (A rear cover)][AltContent: arrow]
    PNG
    media_image1.png
    551
    498
    media_image1.png
    Greyscale


an antenna comprising at least one radiation element (Fig. 2c, 112 & Paragraph [0050]);
an antenna substrate (Fig 2c, 114) having a first side on which the antenna (Fig. 2c, 112 & Paragraph [0050]) is disclosed; and wherein the frame (Fig. 1, 110) is separated by a predetermined distance from the antenna substrate (Fig 2c, 114).
Aoki does not specify a frame enclosing a space formed between the display and the rear cover; an array antenna comprising at least one radiation element wherein the first side of the antenna substrate is disposed to a face a side of the frame between the display and the rear cover, a radio frequency integrated circuit (RFIC) coupled to a second side of the antenna substrate 
Aiki discloses wherein the first side of the antenna substrate (Fig. 5a, Bo2) is disposed to a face a side of the frame (Fig. 1, Case1) between the display (Fig. 5a, Lmon1 & Paragraph [0050]) and the rear cover (Fig .1, Case1 has cover in the back of the watch), a radio frequency integrated circuit (RFIC) (Abstract & Paragraph [0076]) coupled to a second side of the antenna substrate (Fig. 5a, BO2)

    PNG
    media_image2.png
    204
    387
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    389
    591
    media_image3.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention was made to modify Aoki with a frame enclosing a space formed between the display and the rear cover; wherein the first side of the antenna substrate is disposed to a face a side of the frame between the display and the rear cover, a radio frequency integrated circuit (RFIC) coupled to a second side of the antenna substrate for purpose of ensure stable radio-communication performance and it is another object to provide a sensor node capable of maintaining precision of measuring biological information as disclosed by Aiki (Paragraph [0008]).
Aoki in view of Aiki does not specify an array antenna comprising at least one radiation element a frame enclosing a space formed between the display and the rear cover;
Noori discloses an array antenna (Fig. 2, 40 & Abstract) comprising at least one radiation element (Fig. 2, 40 & Paragraph [0020]); a frame (Fig. 10, 12) enclosing a space formed between the display (Fig. 10, 14) and the rear cover (Fig. 10, 12 & Paragraph [0059]); 
    PNG
    media_image4.png
    807
    595
    media_image4.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention was made to modify Aoki with an array antenna comprising at least one radiation element a frame enclosing a space formed between the display and the rear cover for purpose of improved wireless communications circuitry such as communications circuitry that supports millimeter wave communications as disclosed by Noori (Paragraph [0004]).


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5 of U.S. Patent No. 11,108,148 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the difference thereof merely involves with description language that would have been deemed obvious variation of forms of representation to person skilled in the art.
Application 17/385,254
U.S. Patent No. 11,108,148 B2
1. (Currently Amended) An antenna device, comprising: a display; a rear cover; a frame enclosing a space formed between the display and the rear cover; an array antenna comprising at least one radiation element; an antenna substrate having a first side on which the array antenna is disposed; and a radio frequency integrated circuit (RFIC) coupled to a second side of the antenna substrate, wherein the first side of the antenna substrate is disposed to face a side of the frame between the display and the rear cover, and wherein the frame is separated by a predetermined distance from the antenna substrate.
1. An electronic device, comprising: a display forming a first surface; a cover forming a second surface; a frame enclosing a space formed between the first surface and the second surface; a main board disposed between the display and the cover, wherein a first side of the main board is disposed to face the display and a second side of the main board opposite to the first side of the main board is disposed to face the cover; an array antenna comprising at least one radiation element; an antenna substrate having a first side on which the array antenna is disposed; and a radio frequency integrated circuit (RFIC) coupled to a second side of the antenna substrate opposite to the first side of the antenna substrate, wherein the first side of the antenna substrate is disposed to face a side of the frame, and wherein the frame is separated by a predetermined distance from the antenna substrate and comprises at least one repeating radiation element corresponding to the at least one radiation element.
2. (New) The antenna device of claim 1, wherein the frame comprises a metal frame and a dielectric, and wherein the at least one radiation element is disposed on the metal frame.
2. The electronic device of claim 1, wherein the frame comprises a metal frame and a dielectric, and wherein the at least one repeating radiation element is disposed on the metal frame.
3. (New) The antenna device of claim 1, wherein the at least one radiation element forms resonance with the at least one radiation element.
3. The electronic device of claim 1, wherein the at least one repeating radiation element forms resonance with the at least one radiation element.
4. (New) The antenna device of claim 1, wherein each of the at least one radiation element is disposed to face a corresponding radiation element of the at least one radiation element.
4. The electronic device of claim 1, wherein each of the at least one repeating radiation element is disposed to face a corresponding radiation element of the at least one radiation element.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 8 and 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Aoki et al [US 2014/0285385 A1] in view of Aiki et al [US 2007/0309991 A1] and further in view of Noori et al [US 2017/0309991 A1].
In regards to claim 1, Aoki discloses an antenna device (Fig. 1a, 100), comprising:
a display (Fig. 1, 111); a rear cover (Fig. 1a-b, see annotations below);
[AltContent: textbox (A rear cover)][AltContent: arrow]
    PNG
    media_image1.png
    551
    498
    media_image1.png
    Greyscale


an antenna comprising at least one radiation element (Fig. 2c, 112 & Paragraph [0050]);
an antenna substrate (Fig 2c, 114) having a first side on which the antenna (Fig. 2c, 112 & Paragraph [0050]) is disclosed; and wherein the frame (Fig. 1, 110) is separated by a predetermined distance from the antenna substrate (Fig 2c, 114).
Aoki does not specify a frame enclosing a space formed between the display and the rear cover; an array antenna comprising at least one radiation element wherein the first side of the antenna substrate is disposed to a face a side of the frame between the display and the rear cover, a radio frequency integrated circuit (RFIC) coupled to a second side of the antenna substrate 
Aiki discloses wherein the first side of the antenna substrate (Fig. 5a, Bo2) is disposed to a face a side of the frame (Fig. 1, Case1) between the display (Fig. 5a, Lmon1 & Paragraph [0050]) and the rear cover (Fig .1, Case1 has cover in the back of the watch), a radio frequency integrated circuit (RFIC) (Abstract & Paragraph [0076]) coupled to a second side of the antenna substrate (Fig. 5a, BO2)
It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention was made to modify Aoki with a frame enclosing a space formed between the display and the rear cover; wherein the first side of the antenna substrate is disposed to a face a side of the frame between the display and the rear cover, a radio frequency integrated circuit (RFIC) coupled to a second side of the antenna substrate for purpose of ensure stable radio-communication performance and it is another object to provide a sensor node capable of maintaining precision of measuring biological information as disclosed by Aiki (Paragraph [0008]).
Aoki in view of Aiki does not specify an array antenna comprising at least one radiation element a frame enclosing a space formed between the display and the rear cover;
Noori discloses an array antenna (Fig. 2, 40 & Abstract) comprising at least one radiation element (Fig. 2, 40); a frame (Fig. 10, 12) enclosing a space formed between the display (Fig. 10, 14) and the rear cover (Fig. 10, 12);
It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention was made to modify Aoki with an array antenna comprising at least one radiation element a frame enclosing a space formed between the display and the rear cover for purpose of improved wireless communications circuitry such as communications circuitry that supports millimeter wave communications as disclosed by Noori (Paragraph [0004]).
In regards to claim 2. Aoki in view of Aiki and further in view of Noori discloses the antenna device of claim 1, wherein the frame comprises a metal frame (Aoki: Paragraph [0062]) and a dielectric (Noori: Paragraph [0007]), and wherein the at least one radiation element (Aoki: Fig. 2c, 112) is disposed on the metal frame (Aoki: Paragraph [0062]).
In regards to claim 3. Aoki in view of Aiki and further in view of Noori discloses the antenna device of claim 1, wherein the at least one radiation element (Aoki: Fig. 2c, 112) forms resonance with the at least one radiation element (Noori: Paragraph [0038]).
In regards to claim 4. Aoki in view of Aiki and further in view of Noori discloses the antenna device of claim 1, wherein each of the at least one radiation element is disposed to face a corresponding radiation element of the at least one radiation element (Noori: Fig. 6, 40 & Paragraph [0038]).
In regards to claim 8. Aoki in view of Aiki and further in view of Noori discloses the antenna device of claim 1, further comprising at least one conductive pattern (Aoki: Paragraph [0135]) disposed between the at least one radiation element (Aoki: Fig. 2c, 112).
In regards to claim 16. Aoki in view of Aiki and further in view of Noori discloses the antenna device of claim 1, further comprising a main board (Aiki: Fig. 5e, Bo1 and B03) disposed between the display (Aiki: Fig. 5e, LMon1) and the rear cover (Aiki: Fig. 5d, Rear cover & Paragraph [0009 & 0073]), wherein a first side of the main board (Aiki: Fig. 5e, Bo1 and B03) is disposed to face the display (Aiki: Fig. 5e, LMon1), and wherein a second side of the main board (Aiki: Fig. 5e, Bo1 and B03) opposite to the first side of the main board (Aiki: Fig. 5e, Bo1) is disposed to face the cover (Aiki: Fig. 5d, Rear cover & Paragraph [0009 & 0073])
In regards to claim 17. Aoki in view of Aiki and further in view of Noori discloses the antenna device of claim 1, wherein the at least one radiation element (Aoki: Fig. 2c, 100) corresponds to the at least one repeating radiation element (Aoki: Fig. 2c, 112).
In regards to claim 18. Aoki in view of Aiki and further in view of Noori discloses the antenna device of claim 1, wherein the at least one radiation element (Aiki: Fig. 5a, ANT1) is disposed inside the rear cover (Aiki: Fig. 5d, Rear cover & Paragraph [0009 & 0073]).
In regards to claim 19. Aoki in view of Aiki and further in view of Noori discloses the electronic device of claim 1, wherein the rear cover (Aiki: Fig. 5d, Rear cover & Paragraph [0009 & 0073]) and the antenna substrate (Aiki: Fig. 5a, BO2) are substantially perpendicular to each other.
In regards to claim 20. Aoki in view of Aiki and further in view of Noori discloses the electronic device of claim 1, wherein the rear cover (Aiki: Fig. 5d, Rear cover & Paragraph [0009 & 0073]) and the side of the frame (Aiki: Fig. 1-2, Case1) are substantially perpendicular to each other.
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Aoki et al [US 2014/0285385 A1] in view of Aiki et al [US 2007/0309991 A1] and further in view of Noori et al [US 2017/0309991 A1] and further in view of Komaki discloses [US 2017/0344872 A1].
In regards to claim 5. Aoki in view of Aiki and further in view of Noori discloses the antenna device of claim 1, wherein the RFIC (Aiki: Abstract & Paragraph [0076]) is coupled to the second side of the antenna substrate (Aiki Fig. 5a, BO2) 
Aoki in view of Aiki and further in view of Noori does not specify via a grid array.
Komaki discloses via a grid array (Paragraph [0083]).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention was made to modify Aoki with via a grid array for purpose of reduces the dynamic and thermal loads of molding resin on the RFIC element as disclosed by Komaki (Paragraph [0041]).

Claims 9-10 and 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Aoki et al [US 2014/0285385 A1] and further in view of Aiki et al [US 2007/0309991 A1] and further in view of in view of Noori et al [US 2017/0309991 A1] as applied to claim above, and further in view of Mizumura Shin [JP 2006121406].
In regards to claim 9. Aoki in view of Aiki and further in view of Noori discloses the antenna device of claim 1, 
Aoki in view of Aiki and further in view of Noori does not specify at least one isolation wall having a length corresponding to a separation distance between the cover and the antenna substrate.
Mizumura Shin discloses at least one isolation wall (Fig. 3b, 9) having a length corresponding to a separation distance between the cover (Fig. 1, 7) and the antenna substrate (Fig. 3b, 1).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention was made to modify Aoki in view of Aiki and further in view of Noori with at least one isolation wall having a length corresponding to a separation distance between the cover and the antenna substrate for purpose of prevent the directivity characteristics of an arbitrary patch antenna element from being disturbed under the influence of an adjacent patch antenna element as disclosed by Mizumura Shin (Paragraph [0005]).
In regards to claim 10. Aoki in view of Aiki in view of Noori and further in view of Mizumura Shin discloses the antenna device of claim 9, wherein the at least one isolation wall (Mizumura Shin: Fig 3b, 9) separates each of the at least one radiation element (Mizumura Shin Fig. 3b, 3 & Paragraph [0006-0010]).
In regards to claim 13. Aoki in view of Aiki and further in view of Noori discloses the antenna device of claim 9, wherein the at least one isolation wall (Mizumura: Fig. 3b, 9) is molded together upon molding the frame (Aoki: Fig. 22a, 210).
In regards to claim 14. Aoki in view of Aiki and further in view of Noori discloses the antenna device of claim 9, wherein the at least one isolation wall (Mizumura: Fig. 3b, 9)  is molded together upon molding an additional cover (Aoki: Fig. 22a, 210), and wherein the frame (Aoki: Fig. 22a, 210) and the additional cover(Mizumura: Fig. 1, 7)  are coupled.
In regards to claim 15. Aoki in view of Aiki and further in view of Noori discloses the antenna device of claim 9, wherein the at least one isolation wall (Mizumura: Fig. 3b, 9) is molded separately from the rear cover (Mizumura: Fig. 1, 7) to be coupled to the frame (Aoki: Fig. 22a, 210).

Claims 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Aoki et al [US 2014/0285385 A1] in view of Aiki et al [US 2007/0309991 A1] in view of in view of Noori et al [US 2017/0309991 A1] in view of Mizumura Shin [JP 2006121406] and further in view of Wang et al [US 2018/0054006 A1]
In regards to claim 11. Aoki in view of Aiki in view of Noori and further in view of Mizumura Shin discloses the antenna device of claim 10, wherein the at least one isolation wall is composed of a conductive material (Mizumura: Paragraph [0007]), and wherein a conductive material is coated on the dielectric material.
Aoki in view of Aiki in view of Noori and further in view of Mizumura Shin does not specify wherein the at least one isolation wall is made of a dielectric material, and a conductive material is coated on the dielectric material.
Wang discloses wherein the at least one isolation wall is made of a dielectric material, and a conductive material is coated on the dielectric material (Abstract).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention was made to modify Aoki in view of Aiki in view of Noori and further in view of Mizumura Shin with wherein the at least one isolation wall is made of a dielectric material, and a conductive material is coated on the dielectric material for purpose of providing quadrature hybrid isolation as disclosed by Wang (Abstract).
In regards to claim 12. Aoki in view of Aiki and further in view of Noori discloses the antenna device of claim 10, wherein the at least one isolation wall is composed of a dielectric material (Wang: Abstract).
Aoki in view of Aiki in view of Noori and further in view of Mizumura Shin does not specify wherein the at least one isolation wall is composed of a dielectric material 
Wang discloses wherein the at least one isolation wall is composed of a dielectric material (Wang: Abstract).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention was made to modify Aoki in view of Aiki in view of Noori and further in view of Mizumura Shin with wherein the at least one isolation wall is composed of a dielectric material for purpose of providing quadrature hybrid isolation as disclosed by Wang (Abstract).
Allowable Subject Matter
Claims 6-7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
“wherein a ferroelectric is disposed in at least a portion of the frame, and at least one radiation element is disposed on the ferroelectric, and wherein the antenna device further comprises a processor configured to generate a signal for controlling a dielectric constant of the ferroelectric according to propagation sensitivity, the processor being electrically connected to the ferroelectric.” as recited in claim 6
“wherein at least one piezoelectric actuator is disposed in at least a portion of the frame, wherein the at least one piezoelectric actuator is coupled to a film, and the at least one radiation element is disposed on the film, and wherein the antenna device further comprises a processor configured to generate a signal for controlling a length of the piezoelectric actuator according to propagation sensitivity, the processor being electrically connected to the piezoelectric actuator.” as recited in claim 7.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WEI (VICTOR) CHAN whose telephone number is (571)272-5177. The examiner can normally be reached M-F 9:00am to 6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amy C Johnson can be reached on 517-272-2238. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

WEI (VICTOR) CHAN
Primary Examiner
Art Unit 2844



/WEI (VICTOR) Y CHAN/               Primary Examiner, Art Unit 2844